Murphy, P. J. (dissenting).
This is a medical malpractice action brought for wrongful death. Defendant Etta Bird, a psychiatrist, treated the decedent, Gayle Karasik, for a period of 14 months. Prior to her treatment by defendant Bird, the decedent had attempted suicide on three occasions through the use of drugs and alcohol. It was Bird’s diagnosis that the decedent was suffering from schizophrenia. During the period of treatment, Bird prescribed 14 different drugs for the decedent; this type of treatment is known as “polypharmacy”. The decedent died on May 14, 1974. Both sides agreed that the cause of death was “fatty metamorphosis of the liver” or an enlarged liver.
The case was submitted to the jury upon three questions. The jury found, in answer to the first question, that the defendant did not commit medical malpractice. Therefore, *364it was unnecessary for the jury to reach a verdict with regard to the second question (causation) or the third question (damages).
Plaintiff Martin Karasik, the decedent’s husband and the administrator of her estate, raised three points for review. First, plaintiff maintains that the verdict was against the weight of the evidence. Upon a motion by a plaintiff to set aside a verdict in a defendant’s favor, the motion should not be granted unless the evidence preponderated so greatly in plaintiff’s favor that the jury could not have reached its conclusion on any fair interpretation of the evidence. (Tannenbaum v Mandell, 51 AD2d 593, mot for lv to app den 39 NY2d 709.) As will be developed below, the evidence did not preponderate in plaintiff’s favor in this proceeding. In fact, there was more than ample evidence to support the verdict in defendants’ favor.
Based on Bird’s own testimony, the jury could have logically concluded that the drugs were correctly prescribed for the treatment of the decedent’s schizophrenia. Even if it were assumed that the jury believed that these prescribed drugs could have caused a “fatty metamorphosis of the liver” it does not follow that Bird had committed malpractice in merely prescribing them. The jury may well have believed that the decedent did not follow Bird’s instructions in taking those prescribed medications or that decedent improperly took unprescribed drugs and/or alcohol with the prescribed medications.
Alternatively, the jury might well have decided, on the basis of the defendants’ expert testimony, that the prescribed medications did not cause the enlarged liver. The plaintiff contends that such a determination would bear only on the second question of causation. However, upon the evidence in this case, the first and second questions are actually different sides of the same issue. The jury, on the evidence presented, could have decided that the prescribed drugs could not under any circumstances cause an inflamed liver. In conjunction with that finding, the jury might have also determined that the excessive imbibition of alcohol caused the decedent’s death. In rationally reaching these conclusions, it would necessarily follow that the jury would answer the first question in the negative. In *365other words, the jury could reasonably conclude that defendant did not commit malpractice.
Finally, the jury could have justifiably found upon the proof presented that the decedent’s recalcitrance was the prime cause of her own death. It is uncontested that Bird continually told the decedent to go for a medical examination but she failed to do so. On these facts, the jury could have understandably found that Bird had given professionally sound advice which was ignored by the decedent. Hence, the jury rendered a verdict in favor of the defendants.
Parenthetically, it should be stressed that none of the experts considered the decedent’s obesity to be the cause of her enlarged liver. Thus, any discussion of that condition is not directly relevant to the issues of malpractice or causation. Again, the obesity could have been treated had the decedent taken herself to the proper specialist.
As a second point, the plaintiff asserts that the trial court erroneously prevented Dr. Perel from testifying on the issue of causation. The trial court qualified Dr. Perel as an expert in the field of pharmacology. After an extended colloquy, the trial court permitted Dr. Perel to testify that the prescribed drugs, if taken in excessive dosages, could cause an enlarged liver. However, the trial court would not permit him to testify as to whether those drugs or alcohol caused the enlarged liver in this case.
Plaintiff contends that, even though Dr. Perel was not a physician or a psychiatrist, he should have been permitted to testify on specific causation in this proceeding because of his expert knowledge in the medical field. (People v Rice, 159 NY 400, 410.) Upon the evidence in this case, it cannot be said that the trial court abused its discretion, as a matter of law, in ruling against plaintiff on this matter (Meiselman v Crown Hgts. Hosp., 285 NY 389, 398-399). Any testimony by Dr. Perel on the issue of causation would undoubtedly have led to a discussion of the decedent’s mental history. Clearly, Dr. Perel could not competently testify as to the decedent’s mental history. Therefore, in order to avoid any improper testimony on Dr. Perel’s part, his role as an expert was correctly limited to a pharmacological discussion of the drugs and their general effects upon *366the liver. In any event, Dr. Perel’s testimony was cumulative because plaintiff’s other experts had testified on this same subject of specific causation. Hence any error on this ruling was harmless in the context of this protracted trial.
As a last point, the plaintiff raises the collateral argument that the decedent’s autobiography was inflammatory and that it prejudiced the jury. This autobiography was read in its entirety during the defense summation. It must be remembered that the parties’ experts disagreed on whether the decedent was a schizophrenic or a depressive. As was discussed above, they also disagreed as to whether she should have been treated with “polypharmacy”. In order to resolve those and the other principal questions presented, all aspects of the decedent’s life became relevant. The autobiography was particularly pertinent since it gave the jury insight into the decedent’s interests, motivations, morals, drug abuse, sex life and other phases of her behavior. It is true that the autobiography did contain praise for Bird and disparagement of the plaintiff. Nonetheless, this information was properly admitted in order to give the jury all the data needed for an informed judgment on their part.
For the reasons stated, the judgment of the Supreme Court, New York County (Inglehart, J.), dismissing the complaint after a jury trial, should be affirmed.